In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00011-CR



         SHENITA LASHON DAVIS, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-0240-19




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER
            Appellant Shenita Lashon Davis appeals from the revocation of her community supervision

and her sentence of seven years’ imprisonment for the crime of assault on a public servant. On

March 10, 2020, Davis’s court-appointed appellate counsel, Amy R. Blalock, filed an Anders1

brief, and on April 20, 2020, Davis filed a pro se motion for access to the appellate record for

purposes of preparing a response to her counsel’s Anders brief. Davis’s motion for access to the

appellate record is granted. Under Kelly v. State,2 we are required to enter an order specifying the

procedure to be followed to ensure Davis’s access to the record.

            On April 21, 2020, Blalock mailed a complete paper copy of the appellate record to Davis.

Allowing ten days from the date of this order for the record to be delivered to Davis and giving

her thirty days to prepare her pro se response, we hereby set June 15, 2020, as the deadline for

Davis to file her pro se response to her counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               April 30, 2020




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2